Citation Nr: 0711328	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-23 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for chronic bronchitis. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for stress reaction, to include as secondary to 
service-connected defective hearing

3.  Entitlement to service connection for a heart condition, 
including congestive heart failure and hypertension, claimed 
as secondary to service-connected defective hearing, and 
stress condition.  

4.  Entitlement to a higher rating for defective hearing, 
rated 10 percent disabling from April 2, 2002, to February 
18, 2003; 30 percent disabling from February 19, 2003, to 
January 26, 2005; and 60 percent disabling as of January 27, 
2005.  

5.  Entitlement to an increased rating for service-connected 
recurrent tinnitus, currently rated 10 percent disabling. 

6.  Entitlement to a higher rating for service-connected 
neurodermatitis, rated 0 percent disabling from April 26, 
2002, to August 29 2002, and 10 percent disabling as of 
August 30, 2002.  

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for chronic bronchitis addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In December 1975, the RO denied the veteran's claim of 
service connection for an acquired psychiatric disorder.  The 
veteran was provided notice of the denial, but did not file a 
timely notice of disagreement and that decision is now final.

2.  In January 2000, the RO found that new and material 
evidence was presented to reopen a claim of service 
connection for an acquired psychiatric disorder, and denied 
the claim on its merits.  The veteran was provided notice of 
the denial, filed a timely notice of disagreement, was issued 
a statement of the case; but did not file a timely 
substantive appeal and that decision is now final.

3.  In March 2003, the RO found that new and material 
evidence was not presented to reopen a claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was provided notice of the denial, but did not file a timely 
notice of disagreement and that decision is now final.

4.  The evidence presented since March 2003 does not relate 
to an unestablished fact necessary to establish the claim, 
and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.

5.  The veteran's current heart condition, including 
congestive heart failure and hypertension, is not shown to be 
causally related to a disease contracted or injury sustained 
in service, or to his already service-connected defective 
hearing. 

6.  From April 26, 2002, to February 16, 2004, the veteran 
had level IX hearing in both ears.

7.  From February 17, 2004, to January 26, 2005, the veteran 
had level VI hearing in both ears. 

8.  From January 27, 2005, based on puretone threshold 
average only, the veteran had level VIII hearing in his right 
ear and level X hearing in his left ear.
9.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

10.  From April 26, 2002, to August 29, 2002, the veteran's 
service-connected neurodermatitis does not include 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.

11.  From August 30, 2002, the veteran's neurodermatitis does 
not include exudation, constant itching, extensive lesions, 
marked disfigurement, scarring, systemic/nervous 
manifestations; it requires no more than topical therapy for 
treatment, with an affected body surface area of 15 percent.  

12.  The veteran's has thrombotic, external hemorrhoids 
evidencing frequent occurrences; there is no evidence that 
his hemorrhoids have persistent bleeding, cause anemia, or 
produce fissures. 


CONCLUSIONS OF LAW

1.  The December 1975 and January 2000 RO decisions denying 
the claim for service connection for stress reaction, and the 
March 2003 RO decision denying the petition to reopen the 
claim, are final.  38 U.S.C.A. §§ 7104-05 (West & Supp. 
2005); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.  New and material evidence has not been submitted since 
the March 2003 RO decision to reopen the claim for service 
connection for stress reaction.  38 U.S.C.A. § 5108 (West & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).

3.  The veteran's heart condition, including congestive heart 
failure and hypertension, was not incurred in or aggravated 
by service, may not be presumed to have been so incurred, and 
is not proximately due to or the result of his service-
connected defective hearing.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2006).

4.  The criteria for an increased schedular rating of 80 
percent for defective hearing from April 26, 2002, to 
February 18, 2004, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.86, 
Diagnostic Code 6100 (2006).

5.  The criteria for an increased schedular rating higher 
than 30 percent for defective hearing from February 17, 2004, 
to January 26, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.86, Diagnostic Code 6100 (2006).

6.  The criteria for an increased schedular rating higher 
than 60 percent for defective hearing from January 27, 2005, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.10, 4.86, Diagnostic Code 6100 (2006).

7.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), cert. denied, __ U.S. __, 75 
U.S.L.W. 3122 (Jan. 22, 2007).

8.  The criteria for an increased schedular rating for 
neurodermatitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic 
Codes 7806, 7813 (2006).

9.  The criteria for an increased schedular rating of 10 
percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Petition to Reopen Claims for Service Connection

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  The VA has a duty to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the context of 
a claim to reopen, the VA must examine the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  The VA is also obligated to provide a 
claimant notice of what is required to substantiate each 
element of a claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (holding that notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.

The RO's March 2005 letter adequately informed the veteran of 
the information and evidence needed to substantiate his claim 
to reopen, complied with VA's notification requirements, and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That March 2005 letter explained the terms "new" and 
"material" to the veteran and informed him of the type of 
evidence that would be considered new and material.  See 
Kent, supra.

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  Further, the veteran's claim was 
scrutinized under these standards during the appeal period.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).

Neither the veteran nor his representative ha alleged any 
prejudice, and none has been shown.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision on this claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

B.  Service Connection and Increased Rating Claims

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case.  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121. 

In this case, in the March 2005 and March 2006 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection and increased ratings, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Neither 
the veteran nor his representative has alleged any prejudice 
and none is evident. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided examinations regarding the 
increased rating claims at issue.  The record has been 
developed to the extent possible.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim for service 
connection for a heart condition, including congestive heart 
failure and hypertension, the Board notes that, in the case 
of a claim for disability compensation the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In this case, there is no reasonable possibility that an 
examination or opinion would aid in substantiating the 
veteran's claim.  See Duenas v. Principi, 18 Vet. App. 512, 
518 (2004).  As will be discussed in detail below, the facts 
that there is no evidence that the veteran had any heart 
condition in service; that his service-connected defective 
hearing caused or aggravated his heart condition; or that he 
has a current psychiatric disorder; warrants the conclusion 
that an examination is not necessary to decide the claim.  

Therefore, the Board finds no prejudice in proceeding with 
the issuance of a final decision on these claims at this 
time.  

Regarding the tinnitus claim, the provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-43 (2002).

II.  Analysis

A.  Service Connection for Stress Reaction

In a December 1975 decision, the RO denied the claim for 
service connection for adjustment reaction to adult life, 
manifested by stuttering and anxiety, finding that the 
condition was a constitutional or developmental disability.  
The RO noted that the veteran was treated in service for 
adjustment reaction to adult life, manifested by anxiety and 
pressure of speech, but that no chronic neuropsychiatric 
disorder was found.  The RO also considered an October 1975 
VA examination which found no psychiatric disorder.  The 
veteran did not timely appeal that RO decision despite being 
notified of his procedural and appellate rights.

In June 1999, the veteran attempted to reopen his claim.  In 
a January 2000 decision, the RO granted the petition to 
reopen the claim for service connection for adjustment 
reaction to adult life, manifested by stuttering and anxiety, 
and denied the claim on its merits finding that the condition 
was a constitutional or developmental disability not 
aggravated in service.  The veteran filed a timely notice of 
disagreement, and a statement of the case was issued in 
December 2001.  However, a timely substantive appeal was not 
submitted and therefore, the rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In April 2002, the veteran again attempted to reopen his 
claim.  In a March 2003 decision, the RO denied the petition 
to reopen the claim for service connection for adjustment 
reaction to adult life, manifested by stuttering and anxiety, 
finding that the condition was a constitutional or 
developmental disability.  The veteran did not timely appeal 
that RO decision despite being notified of his procedural and 
appellate rights.

Since the veteran did not timely appeal the RO's decision 
March 2003 decision, it became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, because he 
did not appeal the decision, this, in turn, means there must 
be new and material evidence during the years since to reopen 
his claim and warrant further consideration on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

The veteran filed his petition to reopen the claim in 
December 2003.  Regarding petitions to reopen, as here, filed 
on or after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The following pertinent evidence was submitted or received 
since the March 2003 RO decision at issue.  The veteran 
underwent VA mental health evaluation in December 2004.  The 
veteran stated that he had a nervous breakdown in service.  
The examiner stated that the veteran did not have depressive 
or anxiety symptoms that cause major interference in his 
life; he was coping with the deaths of loved ones in a normal 
way.  His major problem was his impaired hearing.  He felt 
frustrated because of the limited opportunities and 
problematic communication.  He was active and future 
oriented.  The Axis I diagnosis was alcohol abuse, in 
extended prolonged remission.  The Axis II diagnosis was 
none.  The Axis III diagnosis was hearing problem, kidney 
failure, and bronchitis.  The Axis IV psychosocial stressors 
were limited social support and medical illness.  The Axis V 
Global Assessment of Functioning Scale (GAF) score was 68.

The veteran contends that he suffered a nervous breakdown in 
service and therefore, his current stress condition should be 
service-connected.  The veteran's statements are repetitive 
of those he made in the past, considered in previous RO 
decision, and do not constitute new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a layman, 
the veteran has no competence to give a medical opinion on 
the diagnosis or etiology of a condition, and his statements 
on such matters do not constitute material evidence to reopen 
his claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  He also 
contends that his service-connected defective hearing causes 
him great frustration and severely impacts his social and 
occupational functioning, resulting in great psychiatric 
disability.  Therefore, he essentially contends that he is 
entitled to service connection for stress condition as 
secondary to his service-connected defective hearing.  These 
allegations are new, however, they still are not material 
because, as a layperson, he does not have the necessary 
medical training or expertise to give a competent opinion on 
medical causation.  See Moray, supra.  Therefore, his 
opinions of medical causation cannot suffice to reopen the 
claim.  See Allday v. Brown, 7 Vet. App. 517 (1995).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the-
doubt doctrine is inapplicable, and reopening the claim is 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Service Connection for a Heart Condition, Including 
Congestive Heart Failure and Hypertension 

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, such as a heart condition, 
including congestive heart failure and hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1112, 1113 38 C.F.R. §§ 3.307, 
3.309.

Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

This includes situations where a service-connected condition 
has chronically aggravated a condition that is not service 
connected.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

Service medical records are silent for any reference to a 
stress condition, and there is no postservice evidence of 
these conditions until many years after service, and no 
medical evidence linking any heart condition, including 
congestive heart failure and hypertension, to service.

The veteran does not actually contend that any heart 
condition, including congestive heart failure and 
hypertension, is directly related to service.  Rather, he 
asserts that these conditions were caused or chronically 
worsened by his service-connected defective hearing and 
stress reaction.  He contends that his service-connected 
defective hearing causes him great frustration and severely 
impacts his social and occupational functioning, resulting in 
great psychiatric disability; and that this psychiatric 
disability caused his heart condition, including congestive 
heart failure and hypertension.  There is no competent 
medical evidence of record to support this opinion.  The 
veteran is not qualified to render a medical diagnosis or a 
medical opinion concerning the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  So his 
allegations, alone, have no probative value.  

To the extent that he asserts that his heart condition, 
including congestive heart failure and hypertension, was 
caused or chronically worsened by his stress condition, as 
held above, service connection is not warranted for stress 
condition.  As noted above, a December 2004 VA mental health 
evaluation did not diagnosis a current psychiatric disorder; 
the only diagnosis was alcohol abuse, in remission.  There 
consequently is no basis for his claim of entitlement to 
service connection for residuals of a heart condition, 
including congestive heart failure and hypertension, as 
secondary to any putative nonservice-connected stress 
condition.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.  



C.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).

1.  Defective Hearing

The assignment of disability ratings for hearing impairment 
are derived by mechanical application of numeric designations 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 
The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a) and (d).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; Table 
VI and Table VII.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  Also, exceptional patterns of 
hearing impairment are evaluated under 38 C.F.R. § 4.86(b) 
when the puretone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.  The 
requirements of 38 C.F.R. §  4.86(a) apply to the veteran's 
hearing loss during this time period.  Therefore, the 
veteran's hearing loss will be considered under both  Table 
VI (Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination)and 
Table VIa (Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average),and the highest rating 
possible will be assigned.  

The veteran was in receipt of a 10 percent rating for 
defective hearing since February 10, 1997.  On April 26, 
2002, the veteran requested an increased rating for the 
condition.  The RO granted increased ratings for the 
veteran's defective hearing under Diagnostic 6100, to 30 
percent from February 19, 2003, to January 26, 2005, and to 
60 percent from January 27, 2005.  

a. From April 26, 2002, to February 16, 2004

On VA audiological evaluation in February 2003, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
55
75
80
75
71
LEFT
60
65
85
85
74

Speech audiometry revealed speech recognition ability of 40 
percent in both ears.

Under 38 C.F.R. § 4.85(b), based on the puretone threshold 
averages and speech discrimination percentages, Table VI 
indicates a designation of Level "IX" for the both ears.  
When applied to Table VII, these numeric designations 
translate to an 80 evaluation.

As the veteran's pure tone threshold is 55 or above for all 
readings in both ears, 38 C.F.R. § 4.86, Table VIA must be 
applied.  Using this table, there is a Level VI hearing loss 
for both ears, which would not result in a higher evaluation.  
38 C.F.R § 4.86(a).

Therefore, the veteran is entitled to an increased, 80 
percent, rating from April 26, 2002, to February 16, 2004.

b.  From February 17, 2004, to January 26, 2005

On VA audiological evaluation on February 17, 2004, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
55
65
60
60
60
LEFT
55
60
75
70
65

Speech audiometry revealed speech recognition ability of 60 
percent in both ears.

Under 38 C.F.R. § 4.85(b), based on the puretone threshold 
averages and speech discrimination percentages, Table VI 
indicates a designation of Level "VI" for the right ear and 
Level "VI" for the left ear.  When applied to Table VII, 
these numeric designations translate to a 30 evaluation.

As the veteran's pure tone threshold is above 55 for all 
readings in both ears, 38 C.F.R. § 4.86, Table VIA must be 
applied.  Using this table, there is a Level V hearing loss 
for both ears, which would not result in a higher evaluation.  
38 C.F.R § 4.86(a).

A private audiological report dated in September 2004 is of 
record.  The Board is unable to interpret audiograms recorded 
in graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent from February 17, 2004, to 
January 26, 2005; there is no doubt to be resolved; and the 
appeal must be denied. 

c.  From January 27, 2005 

The veteran's defective hearing was rated as 60 percent 
disabling under Diagnostic 6100 for the time period from 
January 27, 2005.

On VA audiological evaluation in January 27, 2005, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
80
90
100
85
89
LEFT
90
95
105+
105
99+

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 52 percent in the left ear.

Under 38 C.F.R. § 4.85(b), based on the puretone threshold 
averages and speech discrimination percentages, Table VI 
indicates a designation of Level "VIII" for the right ear 
and Level "IX" for the left ear.  When applied to Table 
VII, these numeric designations translate to a 50 evaluation.

As the veteran's pure tone threshold is above 55 for all 
readings in both ears, 38 C.F.R. § 4.86, Table VIA must be 
applied.  Using this table, the level, VIII, for the right 
ear remains the same, however, there is a Level X hearing 
loss for the left ear.  As the numerical designation of Level 
X from Table VIA is higher than the numerical designation of 
Level IX from Table VI, in accordance with the provisions of 
38 C.F.R. § 4.86(a), the higher evaluation from Table VIA 
applies.  38 C.F.R § 4.86(a).  When applied to Table VII, 
these numeric designations translate to a 60 evaluation.

On VA audiological evaluation in January 2006, pure tone 
thresholds, in decibels, were as follows:

Hertz

1000
2000
3000
4000
Average
RIGHT
65
75
75
70
71
LEFT
65
65
75
75
73

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 48 percent in the left ear.

Under 38 C.F.R. § 4.85(b), based on the puretone threshold 
averages and speech discrimination percentages, Table VI 
indicates a designation of Level "VII" for the right ear 
and Level "VIII" for the left ear.  When applied to Table 
VII, these numeric designations translate to a 40 evaluation.

As the veteran's pure tone threshold is above 55 for all 
readings in both ears, 38 C.F.R. § 4.86, Table VIA must be 
applied.  Using this table, the level, there is a Level VI 
hearing loss for both ears, which would not result in a 
higher evaluation.  38 C.F.R § 4.86(a).  

The preponderance of the evidence is against the claim for a 
rating higher than 60 percent from January 27, 2005; there is 
no doubt to be resolved; and the appeal must be denied.  

2.  Tinnitus 

The veteran requested an increased evaluation for tinnitus, 
already rated 10 percent disabling.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), cert. 
denied, __ U.S. __, 75 U.S.L.W. 3122 (Jan. 22, 2007), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

3.  Neurodermatitis 

The veteran requested an increased rating for his skin 
condition on April 26, 2002.  The veteran contends that he is 
entitled to an increased rating for his service-connected 
condition of the feet, as the symptoms and manifestations of 
the disability from which he suffers have increased in 
severity.  

A VA skin examination was conducted in June 2002.  The 
veteran noted that he was given topical creams for his skin 
condition.  Examination revealed scaling of the skin of the 
inner thighs.  

A VA examination was conducted in January 2005.  The veteran 
complained of itching.  The veteran believed that the itching 
was caused by gout medication.  Examination showed no active 
skin condition.  He did show xerosis or abnormal dryness of 
both forearms and thighs, which the examiner determined was 
15 percent of his total body area.  

A VA examination was conducted in July 2006.  The veteran 
complained of tinea cruris which caused and rash and itching.  
He used a topical ointment to treat the condition.  
Examination found a hypopigmented macular rash in the 
bilateral inguinal areas covering about 4 centimeters by 3 
centimeters in the left groin and 2 centimeters by 2 
centimeters in the right groin.  The examiner stated that 
this comprised about 1 percent of the veteran's total body 
area.  There was no scarring present.  

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49,596 (July 31, 2002) 
[effective August 30, 2002].  There were minor corrections to 
the criteria issued at a later date.  See 67 Fed. Reg. 58,448 
(Sept. 16, 2002).  Prior to the effective date of the new 
regulations, the veteran's claim for a higher initial rating 
may only be evaluated under the older criteria, and after the 
effective date, the claim must be evaluated under both 
criteria .  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (April 
10, 2000).  The RO, applying the revised rating criteria, 
granted an increased 10 percent rating, effective August 30, 
2002, the date the revised criteria became effective.  
Similarly, the Board will consider entitlement to an 
increased rating under the former criteria prior to August 
30, 2002, and will consider the claim under both rating 
criteria as of August 30, 2002.  

Under both the old and new rating criteria, a number of skin 
disorders, such as neurodermatitis, may be rated by 
comparison to, and utilizing the criteria for eczema and 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7813.  As 
discussed above there is no medical evidence of scarring.  
Therefore, the claim will be rated by analogy to eczema.

A higher 10 percent rating under the older criteria 
contemplated exfoliation, exudation, or itching on an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  A 30 percent evaluation required constant 
exudation or itching, extensive lesions, or marked 
disfigurement while a 50 percent evaluation required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  Id.

Pursuant to the revised criteria for Diagnostic Code 7806, a 
10 percent rating is warranted for dermatitis or eczema that 
is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent rating.  See 38 C.F.R. § 4.118.

a.  From April 26, 2002, to August 29, 2002

The Board finds that the veteran's symptomatology does not 
more nearly approximate the criteria for a 10 percent rating 
under the criteria of Diagnostic Code 7806.  Competent 
medical evidence of record, including a June 2002 VA skin 
examination report, shows that the veteran had scaling of the 
skin of the inner thighs.  A higher evaluation for the 
veteran's service-connected skin condition is not warranted, 
as the evidence does not show that the veteran suffers from 
exfoliation, exudation, involving an exposed surface or 
extensive area.

The preponderance of the evidence is against the claim for a 
rating higher than 0 percent from April 26, 2002, to August 
29, 2002; there is no doubt to be resolved; and an increased 
rating is not warranted.  

b.  From August 30, 2002

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating under the 
criteria of Diagnostic Code 7806.  Competent medical evidence 
of record, including VA skin examination reports, shows that, 
at the worst, the veteran currently has a skin condition 
covering 15 percent of his total body surface.  A higher 
evaluation for the veteran's service-connected skin condition 
is not warranted, as the evidence does not show that the 
veteran suffers from constant exudation, extensive lesions, 
marked disfigurement, ulceration, extensive exfoliation or 
crusting, or systemic or nervous manifestations that involves 
an exposed or extensive, or an area that covers at least 20 
to 40 percent of his body or exposed areas affected, or that 
requires intermittent systemic therapy.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent from August 30, 2002; there is 
no doubt to be resolved; and an increased rating is not 
warranted. 

d.  Hemorrhoids 

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114.

On VA skin examination in June 2002, no visible or palpable 
hemorrhoids, or evidence of bleeding was found.

A VA examination was conducted in July 2006.  The veteran 
reported that hemorrhoids appear every two or three weeks and 
lasted for two to three days.  They caused itching and 
soreness, but did not bleed.  He treats them with a topical 
ointment.  Examination found one thrombotic, external 
hemorrhoid present without any bleeding or fissures.  

Given these findings, the veteran has a thrombotic, external 
hemorrhoid evidencing frequent occurrences, therefore, he has 
approximated the next higher rating of 10 percent.  He is not 
entitled to a higher, 30 percent, rating as there is no 
evidence that his hemorrhoids have persistent bleeding, cause 
anemia, or produce fissures.   


ORDER

The petition to reopen the claim for service connection for 
stress reaction is denied.

Entitlement to an increased, 80 percent, rating for service-
connected defective hearing from April 26, 2002, to February 
16, 2004, is granted.

Entitlement to increased ratings for service-connected 
defective hearing, after February 17, 2004, is denied.

Entitlement to an increased rating for service-connected 
(bilateral) tinnitus is denied.

Entitlement to an increased rating for service-connected 
neurodermatitis is denied.

Entitlement to an increased, 10 percent, rating for 
hemorrhoids is granted.


REMAND

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  The VA has a duty to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA is also 
obligated to provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability).  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent, supra.

In addition, the VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  The VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. 

The veteran has never been sent such notice.  Therefore, this 
issue must be remanded to provide this notice to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for chronic bronchitis, 
send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2. After providing an appropriate period 
of time for response, readjudicate the 
veteran's claim.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


